 

DEBT SETTLEMENT AGREEMENT

 

Dated as of June 2, 2016

 

This Debt Settlement Agreement (this “Agreement”) is dated as of the date first
set forth above (the “Effective Date”), and is entered into by and between
Michael Palethorpe (“Palethorpe”) and New Media Insight Group, Inc., a Nevada
corporation (the “Company”).

 

WHEREAS, Palethorpe is owed certain amounts (the “Debt”) by the Company in
return for certain services previously provided by Palethorpe to the Company;

 

WHEREAS, as of the date hereof, the Company is undertaking certain transactions
with Palethorpe and certain other persons who will be investing certain sums in
the Company, as set forth in additional detail on the Term Sheet as attached
hereto as Exhibit A (the “Transactions”);

 

WHEREAS, Palethorpe and the Company desire to settle all of the outstanding Debt
through the payment of the amounts as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and of the terms and conditions
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties mutually agree as
follows:

 

1.Payments and Issuance.

 

  (a) Cash Payments. Subject to the terms and conditions herein, the Company
shall make the following payments to Palethorpe:

 

  (i) Upon the closing of the transactions contemplated herein (the “Closing”),
the Company shall pay to Palethorpe the sum of $2,800.00 in cash, via wire
transfer to an account as directed by Palethorpe; and         (ii) Upon the
completion of the audit of the Company for the most recently completed fiscal
year, together with the receipt by the Company of a final audit report by the
auditor, the Company shall pay to Palethorpe the sum of $5,000.00 in cash, via
wire transfer to an account as directed by Palethorpe (the payment of the
amounts as set forth in Section 1(a)(i) and this Section 1(a)(ii), the “Cash
Payments”).

 

  (b) Stock Issuance. Subject to the terms and conditions herein, upon the
Closing, the Company shall issue to Palethorpe 3,500,000 shares of common stock
(the “Shares”) of the Company (the “Issuance”).         (c) Satisfaction. The
parties acknowledge and agree that the Company’s obligation to make the Cash
Payments and to complete the Issuance shall be dependent on the Closing
occurring in accordance with the terms of the Transaction documents. Upon the
making of the Cash Payments and the completion of the Issuance, such Cash
Payment and the Issuance shall comprise full and complete satisfaction of any
and all debts or obligations owed by the Company to Palethorpe as of the date of
the Closing (excluding any obligations created by the Transactions).

 

 

 

 

 

2. Closing. The closing of the transactions contemplated herein (the “Closing”)
shall occur on a date to be agreed between the parties, provided that such date
shall be no later than June 9, 2016. The Closing shall occur simultaneously
with, and shall be conditioned on, the satisfaction of the following conditions
precedent:

 

  (a) The execution by the Company and each of Atlanta Capital Partners, LLC,
Summit Trading, Ltd. and Leone Group, LLC (individually an “Investor” and
collectively the “Investors”) of an agreement between the Company and such
Investors providing for the issuance to the Investors of an aggregate of 933,334
newly issued shares of common stock to each Investor at a purchase price of
$0.001 per share, and the consummation of the transactions contemplated therein
simultaneously with the transactions contemplated herein;   (b) The execution by
the Company the Investors of an investment agreement between such parties
providing for the obligation of the Investors to make certain investments in the
Company, and the effectiveness of such investment agreement;   (c) The execution
by Michael Palethorpe and each of the Investors of a stock purchase agreement
between Michael Palethorpe and each of the Investors providing for the
acquisition by the Investors of an aggregate of 16,999,998 shares of restricted
common stock of the Company for a purchase price of $0.0001 per share, and the
consummation of the transactions contemplated therein simultaneously with the
transactions contemplated herein; and   (d) The execution by the Company and
Michael Palethorpe of the letter agreement between such parties, and the
consummation of the transactions contemplated therein simultaneously with the
transactions contemplated herein.

 

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to Palethorpe as follows:

 

  (a) Authorization. The execution, delivery and performance by the Company of
this Agreement and the performance of all of the Company’s obligations hereunder
have been duly authorized by all necessary corporate action, and this Agreement
has been duly executed and delivered by the Company. The execution and
performance of the transactions contemplated by this Agreement and compliance
with its provisions by the Company will not conflict with or result in any
breach of any of the terms, conditions, or provisions of, or constitute a
default under, its Certificate of Incorporation or Bylaws or any agreement to
which the Company is a party or by which it or any of its properties is bound.  
      (b) Issuance of Shares. The issuance and delivery of the Shares in
accordance with this Agreement and the Issuance have been duly authorized by all
necessary corporate action on the part of the Company, and the Shares to be
delivered pursuant to this Agreement, when so delivered, will have been duly and
validly authorized and issued by the Company and will be fully paid and
nonassessable.      

2

 

 

  (c) Binding Obligation. Assuming the due execution and delivery of this
Agreement by Palethorpe, this Agreement constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject, as to enforcement, (i) to bankruptcy, insolvency,
reorganization, arrangement, moratorium and other laws of general applicability
relating to or affecting creditors’ rights and (ii) to general principles of
equity, whether such enforceability is considered in a proceeding in equity or
at law.

 

4. Representations and Warranties of Palethorpe. Palethorpe hereby represents
and warrants to the Company as follows:

 

  (a) Authorization. Palethorpe has full power and authority to enter into this
Agreement, to perform his obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.         (b) Binding
Obligation. Assuming the due execution and delivery of this Agreement by the
Company, this Agreement constitutes the valid and binding obligation of
Palethorpe, enforceable against Palethorpe in accordance with its terms,
subject, as to enforcement, (i) to bankruptcy, insolvency, reorganization,
arrangement, moratorium and other laws of general applicability relating to or
affecting creditors’ rights and (ii) to general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law.        
(c) Restricted Securities. None of the Shares are registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws. Palethorpe understands that the Shares may not be sold,
transferred or otherwise disposed of without registration under the Securities
Act or an exemption therefrom.

 

5. Termination. This Agreement may be terminated at any time prior to the
Closing:

 

  (a) by the written agreement of the parties hereto; or         (b) by any
party hereto if the Closing has not occurred by 5:00 p.m., Eastern time, on June
9, 2016, provided, however, that a party shall not have the right to terminate
this Agreement pursuant to this Section 5(b) if such failure of the Closing to
have occurred by such time shall be due to the breach of this Agreement by such
party or the failure of such party to perform or comply with any of the
covenants, agreements or conditions hereof to be performed or complied with by
it on or prior to the Closing.

 

6. Miscellaneous.

 

  (a) No Third Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any person other than the parties and their respective
successors and permitted assigns.         (b) Entire Agreement. This Agreement
(including the documents referred to herein) constitutes the entire agreement
among the parties and supersedes any prior understandings, agreements, or
representations by or among the parties, written or oral, to the extent they
related in any way to the subject matter hereof.

 

3

 

 

  (c) Interpretation. The parties agree that this Agreement shall be deemed to
have been jointly and equally drafted by them, and that the provisions of this
Agreement therefore shall not be construed against a party on the ground that
such party drafted or was more responsible for the drafting of any such
provision(s). The parties further agree that they have each carefully read the
terms and conditions of this Agreement, that they know and understand the
contents and effect of this Agreement and that the legal effect of this
Agreement has been fully explained to its satisfaction by counsel of its own
choosing.         (d) Governing Law; Jurisdiction. This Agreement shall be
governed, construed and enforced in accordance with the laws of the State of
Nevada, without giving effect to principles of conflicts of law. Each of the
parties agree to submit to the jurisdiction of the federal or state courts
located in Clark County, Nevada in any actions or proceedings arising out of or
relating to this Agreement. Each of the parties, by execution and delivery of
this Agreement, expressly and irrevocably (i) consents and submits to the
personal jurisdiction of any of such courts in any such action or proceeding;
(ii) consents to the service of any complaint, summons, notice or other process
relating to any such action or proceeding by delivery thereof to such party as
set forth herein and (iii) waives any claim or defense in any such action or
proceeding based on any alleged lack of personal jurisdiction, improper venue or
forum non conveniens or any similar basis. EACH OF THE UNDERSIGNED HEREBY WAIVES
FOR ITSELF AND ITS PERMITTED SUCCESSORS AND ASSIGNS THE RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING INSTITUTED IN CONNECTION WITH THIS AGREEMENT.      
  (e) Specific Performance. The parties acknowledge and agree that a breach of
the provisions of this Agreement could not adequately be compensated by money
damages, and therefore any party shall be entitled, in addition to any other
right or remedy available to it, to an injunction restraining such breach or
threatened breach and to specific performance of any such provision of this
Agreement, and no bond or other security shall be required in connection
therewith, and the parties hereby consent to the issuance of such an injunction
and to the ordering of specific performance.         (f) Waiver/Amendments. Any
waiver by any party to this Agreement of any provision of this Agreement shall
not be construed as a waiver of any other provision of this Agreement, nor shall
such waiver be construed as a waiver of such provision respecting any future
event or circumstance. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by Palethorpe and the
Company.         (g) Severability. Any term or provision of this Agreement that
is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.         (h) Costs. Each party
will bear its own costs and expenses incurred in connection with this Agreement
and the transaction contemplated thereby.

 

4

 

 

  (i) Survival of Terms. All representations, warranties and covenants contained
in this Agreement or in any certificates or other instruments delivered by or on
behalf of the parties hereto shall be continuous and survive the execution of
this Agreement and the Closing.         (j) Assignment. This Agreement shall be
binding upon the parties hereto and their respective successors and assigns and
shall inure to the benefit of any assignee, subject to the terms and conditions
hereof. Neither party may assign this Agreement without the prior written
consent of the other party.         (a) Notices. Notices hereunder shall be
given only by personal delivery, registered or certified mail, return receipt
requested, overnight courier service, by email, and shall be deemed delivered
immediately when personally delivered or sent via email (with return receipt
requested and received) or three days following such notice being deposited in
the mail or delivered to a courier service, postage or charges prepaid, and
properly addressed to the particular party to whom the notice is to be sent, to
the address as set forth below the applicable party’s name on the signature
pages hereto.         (k) Headings. The headings used in this Agreement are for
convenience only and shall not by themselves determine the interpretation,
construction or meaning of this Agreement.         (l) Attorneys’ Fees and
Costs. In the event any party to this Agreement shall be required to initiate
legal proceedings to enforce performance of any term or condition of this
Agreement, including, but not limited to, the interpretation of any term or
provision hereof, the payment of moneys or the enjoining of any action
prohibited hereunder, the prevailing party shall be entitled to recover such
sums in addition to any other damages or compensation received, as will
reimburse the prevailing party for reasonable attorneys’ fees and court costs
incurred on account thereof (including, without limitation, the costs of any
appeal) notwithstanding the nature of the claim or cause of action asserted by
the prevailing party.         (m) Further Assurances. Each party agrees to
execute and deliver to the other such additional documents and instruments, and
to do and perform such other acts and things, as may be reasonably necessary for
effecting the transactions contemplated herein.         (n) Counterparts. This
agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

[Signatures appear on following page]

 

5

 

 

IN WITNESS WHEREOF, Palethorpe and the Company have caused this Agreement to be
executed as of the Effective Date.

 

  New Media Insight Group, Inc.         By:     Name: Michael Palethorpe  
Title: Chief Executive Officer         Address for Notices:       New Media
Insight Group, Inc.   Attn: Michael Palethorpe   28202 N 58th Street   Cave
Creek, AZ 85331   Email: michaelpalethorpe@gmail.com         Michael Palethorpe
        By:       Michael Palethorpe         Address for Notices:        
Michael Palethorpe   c/o New Media Insight Group, Inc.   28202 N 58th Street  
Cave Creek, AZ 85331   Email: michaelpalethorpe@gmail.com

 

6

 

 